Citation Nr: 0730077	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1944.  The veteran died on April [redacted], 2003; the 
appellant is his widow.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
March 2004, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2004, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for the veteran's 
cause of death has been accomplished.

2.  The veteran's death certificate lists the immediate cause 
of death as metastatic lung cancer; coronary artery disease, 
and chronic obstruction pulmonary disease (COPD) are listed 
as underlying causes.

3.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound (SFW) of the right leg 
(rated as 20 percent disabling); psychoneurosis, anxiety 
(rated as 0 percent disabling (noncompensable)); malaria 
(rated as noncompensable); and residuals of SFW of the back 
(rated as noncompensable).  His combined disability rating 
was 20 percent, effective September 23, 1951.

4.  There was evidence of a small radiopaque metallic foreign 
body in the left lower thoracic area of the veteran's lung 
more than 20 years after service; at the time of the 
veteran's death, CT scans were negative for any evidence of 
shrapnel in the veteran's lungs.

5.  Competent medical evidence does not establish that a 
disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July18, 2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an October 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The February 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, the October 2003 letter-which meets 
the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the appellant has not explicitly been 
advised to provide any evidence in her possession that 
pertains to her claim, the claims file reflects that the 
appellant has submitted evidence in support of her claim.  
Given that fact, as well as the RO's instructions to her, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in her possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  

The Board also notes that the criteria for establishing 
service connection, in general, as well as for service 
connection for the cause of the veteran's death, along with 
was not provided, in the SOC, until after the initial 
adjudication of the claim-which substantially completed the 
Hupp requirements-on these facts, the timing of such notice 
is not shown to prejudice the appellant.  Id.  In this case, 
the appellant's claim is being denied because of the absence 
of any competent evidence to support the claim-evidence that 
the RO essentially requested via the October 2003 notice 
letter identified above, and that the appellant subsequently 
has had additional opportunities to identify or submit.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as outpatient treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina.  Also 
of record and considered in connection with the claim on 
appeal are various written statements submitted by the 
appellant and by her representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 3.303 
(2007).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2007).  
Service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (2007).  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The veteran died on April [redacted], 2003.  The death certificate 
lists the immediate cause of death as metastatic lung cancer.  
Coronary artery disease and COPD are listed as underlying 
causes.

During the veteran's lifetime, service connection was 
established for SFW of the right leg (rated as 20 percent 
disabling); psychoneurosis, anxiety (rated as 
noncompensable); malaria (rated as noncompensable); and 
residuals of SFW of the back (rated as noncompensable).  At 
the time of his death, his combined disability rating was 20 
percent, effective September 23, 1951.

Initially, the Board notes that the appellant does not 
contend, and the record does not suggest, that the conditions 
resulting in the veteran's death were directly related to 
service.  Service connection was not established for lung 
cancer, coronary artery disease or COPD and the veteran's 
service medical records are silent in regard to any 
respiratory or heart disorder.  The report of November 1944 
separation examination notes that the veteran's 
cardiovascular system and lungs were "normal".  The Board 
also points out that, in October 1967 and March 1968, the RO 
denied service connection for COPD-decisions that the 
veteran never appealed.  

Rather, in her NOD and substantive appeal, the appellant 
asserts that shrapnel in the veteran's lung was a 
contributory cause of his death by causing the veteran's lung 
cancer and contributing to his COPD.  Unfortunately, the 
Board's review of the record reveals that there is no 
competent evidence to support the appellant's assertion.

The claims file includes the report of a September 1967 VA 
examination, dated more than 20 years after the veteran's 
discharge from service, which notes that a small radiopaque 
metallic foreign body was seen in the left lower thoracic 
area.  Subsequently, as noted above, the RO denied a service 
connection claim for COPD.

VA medical entries dated May 1979 and November 1980 show that 
the veteran had raised the question whether shrapnel in his 
back caused either pain under his right shoulder blade or 
arthritis in his neck.  In both instances, it was noted the 
veteran was told that any such connection was doubtful.  

VA medical records, dated from June 1999 to April 2003, 
reflect treatment of the veteran's lung and liver cancers, 
urinary difficulties, hyponatermia, a painful hernia, and the 
veteran's death at the Fayetteville VAMC.  

Private treatment records, dated from May 2002 to March 2003, 
reflect treatment for chemotherapy and side effects of 
chemotherapy.  An August 2002 private record reveals that a 
VA hospital first treated the veteran for pneumonia in June 
2002, but that subsequent CT scans showed lung cancer which 
had metastasized into the liver.  A January 2003 private 
record notes that the veteran's coronary artery disease was 
treated many years before at a VA hospital.  Private CT scans 
in 2002 and 2003 reflect evidence of COPD and interstitial 
fibrosis (in November 2002) but are negative for any evidence 
of shrapnel in the veteran's lungs. 

The aforementioned evidence reveals that there was evidence 
of a small radiopaque metallic foreign body in the left lower 
thoracic area of the veteran's lung more than 20 years after 
service.  At the time of the veteran's death, CT scans were 
negative for any evidence of shrapnel in the veteran's lungs.  
Hence, there is no medical evidence or opinion supporting any 
relationship between shrapnel in the veteran's lungs and his 
death.

The record also does not support a finding that any of the 
veteran's existing service-connected disabilities-residuals 
of SFW of the right leg, malaria, psychoneurosis and anxiety, 
or residuals of SFW of the back-caused or contributed 
substantially or materially to cause his death.  There is no 
competent evidence or opinion to even suggest that any of the 
veteran's service-connected disabilities led to the 
development of lung cancer, coronary artery disease or COPD.

In addition to the medical and other objective evidence, the 
Board has considered the appellant's assertions advanced in 
connection with the claim on appeal.  However, as a lay 
person without the appropriate medical training or expertise, 
she simply is not competent to establish the required 
elements of her claim on the basis of her assertions, alone.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").  In order for her to prevail, the 
record must include medical evidence to support the claim.  
However, neither the appellant nor her representative has 
presented, identified, or alluded to the existence of any 
medical evidence or opinion even suggesting a relationship 
between the veteran's death and either service or service-
connected disability.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


